PER CURIAM.
Subsequent to dismissal of this cause for failure to timely file motion for new trial, appellants have by motion filed on September 11, 1978, suggested that the filing date and date of the entry on the docket sheet of appellants’ “Motion to amend findings and judgment or in the alternative, for new trial” may have been altered in the records of the court below.
An examination of appellants’ motion, together with the affidavits, records and other documents attached, persuades this court that appellants’ assertions are sufficient to call into question the accuracy of trial court’s records referred to therein.
However, we decline to grant relief according to the tenor of appellants’ prayer therefor. Instead, pursuant to Hendershot v. Minich, 297 S.W.2d 403, 409(11) (Mo.1956), the court below, following hearing or other procedure, should such be deemed necessary, is directed to advise this court, by finding, order or certificate, of the filing date of appellants’ motion referred to above, and to certify to this court such date over signature.
The submission, and opinion of August 28,1978, is set aside; the cause is remanded for further proceedings as directed herein.
All concur except BILLINGS, C. J., who did not participate.